DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendments to the claims, filed 3/23/2021, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 3/23/2021 have been fully considered and they are persuasive.
Terminal Disclaimer
The terminal disclaimer filed on 3/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,054,420 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	The terminal disclaimer filed on 3/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,841,269 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:	The closest prior art of record teaches 	With respect to Claim 1 Froggatt’100teaches	An optical interrogation system for measuring a parameter of a sensing light guide, the optical interrogation system comprising (See Abstract): 	an optical interferometric interrogator configured to couple to the sensing light guide (See Para[0054] See Fig 1);  	optical detection circuitry configured to convert optical interferometric measurement signals received from the optical interferometric interrogator for the sensing light guide into electrical signals(Fig 1 detectors 46, 48, 50, 52, and 52, See([0008], lines 5-7; [0054], lines 15-17; [0062]; [0069], lines 4-10));  and 	data processing circuitry configured to: 	receive the electrical signals from the optical detection circuitry (See Para[0052]-[0055]);  	However the prior art searched fails to teach or make obvious 	generate, from the electrical signals, an interferometric measurement data set in a delay domain;	transform at least a segment of the interferometric measurement data set into a spectral domain to produce a transformed interferometric measurement data set in the spectral domain;	compare the transformed interferometric measurement data set to a baseline interferometric data set in the spectral domain to identify a time-varying phase difference signal in the spectral domain, the time-varying phase difference corresponding to a time-varying disturbance, the baseline interferometric data set being generated from baseline optical interferometric signals acquired for the sensing light guide in a baseline environment where the sensing light guide was not being subjected to the time-varying disturbance;	determine a compensating signal from the time-varying phase difference signal; and 	use the compensating signal to compensate at least a portion of the interferometric measurement data set for the time-varying disturbance as part of producing a measurement of the parameter.	Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.	Regarding Claim 12 the prior art search fails to teach or make obvious the limitations	generating, from the electrical signals, an interferometric measurement data set in a delay domain;
transforming at least a segment of the interferometric measurement data set into a spectral domain to produce a transformed interferometric measurement data set in the spectral domain;	comparing the transformed interferometric measurement data set to a baseline interferometric data set in the spectral domain to identify a time-varying phase difference signal in the spectral domain, the time-varying phase difference corresponding to a time-varying disturbance, the baseline interferometric data set being generated from baseline optical interferometric signals acquired for the sensing light guide in a baseline environment where the sensing light guide was not being subjected to the time-varying disturbance;	determining a compensating signal from the time-varying phase difference signal; and using the compensating signal to compensate at least a portion of the interferometric measurement data set for the time-varying disturbance as part of producing a measurement of the parameter.	Regarding Claim 24 the prior art fail to teach or make obvious the claim limitations of 	generate, from the electrical signals, an interferometric measurement data set in a delay domain,	divide the interferometric measurement data set into multiple data segments,	transform the multiple data segments into a spectral domain to produce multiple transformed data segments, the multiple transformed data segments collectively forming a transformed interferometric data set,	compare the transformed interferometric data set to a baseline interferometric data set in the spectral domain by:	determining a temporal delay that indicates an amount of misalignment in the delay domain between the multiple transformed data segments and multiple reference data segments of the baseline interferometric data set,	using the temporal delay to temporally align the multiple reference data segments with the multiple transformed data segments in the delay domain, and	comparing each data segment of the multiple transformed data segments to a corresponding temporally aligned reference data segment of the baseline interferometric data set in the spectral domain to identify a time-varying phase difference signal in the spectral domain, the time-varying phase difference signal corresponding to a time-varying disturbance, 	the baseline interferometric data set being generated from baseline optical interferometric signals acquired for the sensing light guide in a baseline environment where the sensing light guide was not being subjected to the time-varying disturbance; 	determine a compensating signal from the time-varying phase difference signal; and use the compensating signal to compensate at least a portion of the interferometric measurement data set for the time-varying disturbance as part of producing a measurement of the parameter.	Claims 2-11 are allowed due to their dependency of Claim 1.	Claims 13-21 are allowed due to their dependency of Claim 12.	Claims 23-24 are allowed due to their dependency of Claim 22.
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863